 In the Matterof LEVER BROTHERSCOMPANY,EMPLOYERandINTER-NATIONALCHEMICALWORKERS UNION, LOCAL 116, AFL, PETI-TIONERCase No. 1-RC-1281.Decided April 14, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert E.Greene, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests a unit of all clerical, laboratory, andresearch employees.The Employer agrees that this unit is appro-priate.The parties agree that the following employees should beexcluded from the unit : Confidential secretaries, industrial relationsdepartment- employees, and professional employees including (1) reg-istered nurses, (2) engineers in the engineering department, (3) chem-ists in the research department of the grades 5, 7, 9, and above, and(4) chemists in the control department of the grades c, d, e, and above.We agree that these are proper exclusions from the unit.The onlyunit question which arises concerns two specifically named individ-uals and two telephone operators, all of whom the Petitioner wouldinclude and the Employer would exclude.89 NLRB No. 56.445 446DECISIONS OF NATIONALLABOR RELATIONS BOARDJoseph Graham:Graham, who is classified as a research operator,works in the research department where he performs special researchjobs in connection with the manufacture of soap. It is not clearwhether the Employer seeks to exclude Graham from the unit as asupervisor or as a professional employee.However, the evidence sup-ports the conclusion that he is a supervisor.Graham, in the executionof his research jobs, is assigned groups of employees, the number ofemployees in each instance depending upon the nature of the particu-lar research problem.Graham can recommend disciplinary actionwith respect to these employees and can recommend them for promo-tion.Most important of all, Graham, as the person responsible forexecution of the particular research project, responsibly directsthese employees within the meaning of the Act.Accordingly, we findthat Graham is a supervisor and shall exclude him from the unit.Eric Bengston:As the Employer does not contend, nor does therecord show, that Bengston is a supervisor, it appears that the Em-ployer would exclude him from the unit as a professional employee.In 1938, Bengston started with the Employer as an hourly paid me-chanic.Bengston soon displayed superior mechanical aptitude. Inorder to utilize this ability in diversified and more responsible work,itwas necessary for the Employer to bypass many mechanics withmore seniority.This was done by putting Bengston on a straightsalary basis and classifying him as a senior research mechanic.Pres-ently, Bengston devotes much of his time to the development of newequipment.At this job, he does little or no routine mechanical work,performing only, such mechanical chores as are necessary in the devel-opment processes.Much of the work is mental and involves the exer-cise of a measure of discretion.However, despite the unstandardizedand experimental nature of this work, the record does not convinceus that it requires "knowledge of an advanced type in a field ofscience or learning customarily acquired by a prolonged course ofspecialized intellectual instruction and study in an institution of higherlearning." 1The record indicates that Bengston has had no specializedtraining or holds no degrees in the field. of mechanics.Accordingly,.we find that Bengston is not a professional employee within the mean-ing of the Act.We shall therefore include him in the unit.Telephone operators:The Employer employs two telephone oper-ators who handle calls on the Employer's leased circuit between Cam-bridge, Massachusetts, and New York City. The Employer contends-that the telephone operators should be excluded from the unit becausein the performance of their duties they may overhear. conversationsrelating to labor relations.However, these employees do not act in1Section 2(12) of the Act. LEVER BROTHERS COMPANY447a confidential capacity to persons exercising managerial functions inthe labor relations field.Under these circumstances, we shall includethem in the unit.2We find that all clerical, laboratory, and research employees em-ployed by the Employer at Cambridge, Massachusetts, including tele-phone operators, but excluding industrial relations department em-ployees, confidential secretaries, professional employees, guards, andsupervisors as defined in the Act, constitute a unit appropriate for the(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate above, who were employed during thepayroll period immediately preceding the date of this Direction ofElection, including employees who did not work during said payrollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by Inter-national Chemical Workers Union, Local 116, AFL."2Amplea Manufacturing Company, Division of Chrysler Corporation,85 NLRB 523.3 On March 22, 1950, United Gas, Coke and Chemical Workers of America, CIO, Local216, filed a "Motion For Substitution Of Name,"wherein it requested that its name besubstituted for that of the Petitioner in this proceeding.On March 30,1950, in reply tothe "Notice to Show Cause"issued by this Board,the Petitioner opposed the Motion. Inview of the Petitioner's opposition to the request for substitution of name, the Motion ishereby denied.